       Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 1 of 7




 1   Daniel C. Girard (State Bar No. 114826)
     Jordan Elias (State Bar No. 228731)
 2   Adam E. Polk (State Bar No. 273000)
 3   Trevor T. Tan (State Bar No. 281045)
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
     San Francisco, California 94108
 5   Tel: (415) 981-4800
 6   dgirard@girardsharp.com
     jelias@girardsharp.com
 7   apolk@girardsharp.com
     ttan@girardsharp.com
 8
 9   Benjamin F. Johns (pro hac vice)
     Zachary P. Beatty (pro hac vice)
10   Beena M. McDonald (pro hac vice)
     CHIMICLES SCHWARTZ KRINER
11
      & DONALDSON-SMITH LLP
12   One Haverford Centre
     361 West Lancaster Avenue
13   Haverford, PA 19041
14   Telephone: (610) 642-8500
     bfj@chimicles.com
15   zpb@chimicles.com
     bmm@chimicles.com
16
17   Class Counsel

18                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
19                                 SAN JOSE DIVISION
20
     IN RE NEXUS 6P PRODUCTS LIABILITY         Case No. 5:17-cv-02185-BLF
21   LITIGATION,
                                               STIPULATION AND [PROPOSED] ORDER
22                                             REGARDING DISTRIBUTION OF
23                                             RESIDUAL SETTLEMENT FUND AND
                                               PAYMENT OF ADDITIONAL
24                                             ADMINISTRATION EXPENSES
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
     SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                            Case No. 5:17-cv-02185-BLF
         Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 2 of 7




 1          Pursuant to Local Rule 7-12 and the Parties’ Settlement Agreement (ECF 194-2),1 Plaintiffs, on
 2   behalf of themselves and the Settlement Class, and Defendants Google LLC and Huawei Device USA,
 3   Inc. (“Defendants”) submit this stipulation and proposed order for Distribution of Residual Settlement
 4   Fund and Payment of Additional Administration Expenses.
 5          WHEREAS, on November 12, 2019, the Court entered an Order granting final approval of the
 6   Settlement (ECF 225);
 7          WHEREAS, on February 10, 2020, the Court entered the parties’ Stipulation providing for
 8   payments to the Settlement Class and to the Settlement Administrator (“First Distribution”) (ECF 232);
 9          WHEREAS, the Settlement Administrator began distributing payments to Settlement Class
10   Members on February 21, 2020;
11          WHEREAS, on March 13, 2020, Plaintiffs filed a status update and initial post-distribution
12   accounting (ECF 233);
13          WHEREAS, as attested in the Declaration of Andrew Perry of Kurtzman Carson Consultants
14   submitted herewith (“Perry Decl.”), the Settlement Administrator has determined that approximately
15   $539,477 remains in the Settlement Fund (“Residual Funds”);
16          WHEREAS, pursuant to Section 2.10.1 of the Settlement Agreement and Section III.C.3 of its
17   incorporated Plan of Allocation, the Settlement Administrator has calculated estimated payments of the
18   Residual Funds to Settlement Class Members, see Perry Decl., ¶ 7 & Ex.A;
19          WHEREAS, the Perry Declaration details additional expenses of $122,425.91 incurred by the
20   Settlement Administrator related to its First Distribution services for claim review, processing, cure, and
21   administration, as well as for the anticipated distribution of the Residual Funds, see Perry Decl., Ex. B;
22          WHEREAS, after payment to the Settlement Administrator for those services, approximately
23   $417,000 will remain to be distributed to the Settlement Class as provided under the Settlement;
24
25
26
27   1
      All capitalized terms not otherwise defined herein have the meanings ascribed to them in the Settlement
28   Agreement or the Court’s Preliminary Approval Order (ECF 204).
                                                         1
        STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
       SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                                          Case No. 5:17-cv-02185-BLF
        Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 3 of 7




 1          NOW THEREFORE, the Parties hereby stipulate and agree to, and respectfully request that the
 2   Court approve, the proposed distribution of Residual Funds pursuant to Section 2.10.1 of the Settlement
 3   Agreement and requested payment to the Settlement Administrator for its services.
 4   Dated: February 17, 2021                    Respectfully submitted,
 5                                               By:        /s/ Adam E. Polk
 6                                                       Daniel C. Girard (State Bar No. 114826)
                                                         Jordan Elias (State Bar No. 228731)
 7                                                       Adam E. Polk (State Bar No. 273000)
                                                         Trevor T. Tan (State Bar No. 281045
 8                                                       GIRARD SHARP LLP
 9                                                       601 California Street, Suite 1400
                                                         San Francisco, California 94108
10                                                       Tel: (415) 981-4800
                                                         dgirard@girardsharp.com
11                                                       jelias@girardsharp.com
12                                                       apolk@girardsharp.com
                                                         sgrille@girardsharp.com
13
                                                         Benjamin F. Johns (pro hac vice)
14                                                       Zachary P. Beatty (pro hac vice)
15                                                       Beena M. McDonald(pro hac vice)
                                                         CHIMICLES SCHWARTZ KRINER &
16                                                         DONALDSON-SMITH LLP
                                                         One Haverford Centre
17
                                                         361 West Lancaster Avenue
18                                                       Haverford, PA 19041
                                                         Tel: (610) 642-8500
19                                                       bfj@chimicles.com
                                                         zpb@chimicles.com
20
                                                         bmm@chimicles.com
21
                                                         Class Counsel
22
23                                                       COVINGTON & BURLING LLP

24                                                       By: /s/ Simon J. Frankel
                                                         SIMON J. FRANKEL (SBN 171552)
25                                                       sfrankel@cov.com
26                                                       One Front Street, 35th Floor
                                                         San Francisco, CA 94111
27                                                       Telephone: 415-591-6000
                                                         Facsimile: 415-591-6091
28
                                            2
        STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
        SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                               Case No. 5:17-cv-02185-BLF
     Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 4 of 7




 1
                                           COVINGTON & BURLING LLP
 2                                         LINDSEY BARNHART (SBN 294995)
 3                                         Email: lbarnhart@cov.com
                                           3000 El Camino Real
 4                                         5 Palo Alto Square, Suite 1000
                                           Palo Alto, CA 94306
 5                                         Telephone: (650) 632-4700
 6                                         Facsimile: (650) 632-4800

 7                                         Attorneys for Defendant
                                           HUAWEI DEVICE USA, INC.
 8
 9                                         DURIE TANGRI LLP

10                                         By: /s/ Eugene Novikov
                                           Ragesh K. Tangri (SBN 159477)
11
                                           rtangri@durietangri.com
12                                         Eugene Novikov (SBN 257849)
                                           enovikov@durietangri.com
13                                         Catherine Y. Kim (SBN 308442)
14                                         ckim@durietangri.com
                                           217 Leidesdorff Street
15                                         San Francisco, CA 94111
16                                         Attorneys for Defendant
17                                         GOOGLE LLC

18
19
20
21
22
23
24
25
26
27
28
                                         3
     STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
     SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                            Case No. 5:17-cv-02185-BLF
        Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 5 of 7




 1                                         [PROPOSED] ORDER
 2           PURSUANT TO STIPULATION, the Court hereby approves (1) distribution of the Residual
 3    Funds to Settlement Class Members as outlined in the Declaration of Andrew Perry, and (2) payment
 4    of the Settlement Administrator’s additional expenses in the amount of $122,425.91.
 5
           IT IS SO ORDERED.
 6
 7
 8   Dated: __________________
 9                                              THE HONORABLE BETH LABSON FREEMAN
                                                UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           4
       STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
       SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                              Case No. 5:17-cv-02185-BLF
         Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 6 of 7




 1                                               ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this document
 3   has been obtained from all signatories.
 4
 5   Dated: February 17, 2021                                     /s/ Adam E. Polk
                                                                  Adam E. Polk
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
        STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
        SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                               Case No. 5:17-cv-02185-BLF
         Case 5:17-cv-02185-BLF Document 234 Filed 02/17/21 Page 7 of 7




 1                                          CERTIFICATE OF SERVICE
 2           I, Adam E. Polk, hereby certify that on February 17, 2021 the foregoing document was filed
 3   with the Clerk of the Court using CM/ECF which will send notification of such filing to the attorneys of
 4   record in this case.
 5
 6                                                              /s/ Adam E. Polk
 7                                                            Adam E. Polk

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
        STIPULATION AND [PROPOSED] ORDER REGARDING DISTRIBUTION OF RESIDUAL
        SETTLEMENT FUND AND PAYMENT OF ADDITIONAL ADMINISTRATION EXPENSES
                               Case No. 5:17-cv-02185-BLF
